DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
Claims 1-7 are currently pending and have been examined in the application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on November 13, 2019 has been acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 6 and 7 the limitation “designating a specific area based on the display area information,” is not described in the original disclosure.  The specification discloses that “the processor 31 picks up a plurality of vehicles 10 that are expected to travel in the specific area designated by the area ID based on the present locations and directions of travel of the vehicles 10.” [0072].  This does not describe that a specific area is designated based on the display area information.  Accordingly, this is impermissible new matter.  Claims 3-5 by being dependents of claim 1 are also rejected.
In Claims 1, 6 and 7 the subject matter “selecting second grouped vehicles among the first grouped vehicles based on the speed information, the location information, the information indicating travel direction and the display time information,” is not described in the original disclosure.  The specification discloses that the “processor 31 may select vehicles 10 that will not travel in the specific area at the same time to form a group of vehicles 10.” [0073].  This does not describe that a subset of vehicles is grouped from the first grouped vehicles based on the speed information, the location information, the information indicating travel direction and the display time information.  Accordingly, this is impermissible new matter.  Claims 3-5 by being dependents of claim 1 are also rejected.
In Claims 1, 6 and 7 the subject matter “the second grouped vehicles being a plurality of vehicles for causing to display an entirety of the advertisement, by adding up times over which the respective vehicles of the first grouped vehicles are expected to be located in the specific area in a specific period in an order of entrance into the specific area of the respective vehicles of the first grouped vehicles,” is not described in the original disclosure.  The specification discloses that the “processor 31 selects display vehicles from among the picked-up vehicles in the order of their entrance into the specific area and adds up the times over which the respective vehicles 10 display the advertisement in the specific area, namely the times over which the respective vehicles 10 are located in the specific area.” [0073].  This does not describe that a second group of vehicles cause an entirety of the advertisement to display, by adding up times over which the respective vehicles of the first grouped vehicles are expected to be located in the specific.  Accordingly, this is impermissible new matter.  Claims 3-5 by being dependents of claim 1 are also rejected.
In Claims 1, 6 and 7 the subject matter “dividing the advertisement into portions of the advertisement that respectively have lengths of time that respectively correspond to times over which the respective vehicles of the second grouped vehicles are expected to be located in the specific area,” is not described in the original disclosure.  The specification discloses that the “entirety of the advertisement can readily be displayed by dividing the advertisement in advance based on such predicted lengths of time and causing the vehicles to display the divided portions of the advertisement in the order of their entrance into the specific area.” [0011].  This does not describe that an advertisement is divided into portions that respectively have lengths of time that respectively correspond to times over which a second group of vehicles are expected to be located.  Accordingly, this is impermissible new matter.  
In Claims 1, 6 and 7 the subject matter “according to the order of entrance into the specific area of the respective vehicles of the second grouped vehicle, based on the order of entrance into the specific area of the respective vehicles of the second grouped vehicles and the times over which the respective vehicles of the second grouped vehicles are expected to be located in the specific area, to create display information being information for causing the respective vehicles of the second grouped vehicles to display the respective portions of the advertisement,” is not described in the original disclosure.  The specification discloses that “the processor 31 selects vehicles that are expected to be located in the specific area in a specific period from among the picked-up vehicles. Whether or not each vehicle 10 is expected to be located in the specific area in the specific period is determined based on the present location, the present speed, and the present direction of travel of the vehicle 10. The processor 31 may select vehicles 10 that will not travel in the specific area at the same time to form a group of vehicles 10. The processor 31 selects the display vehicles in the order of their entrance into the specific area.” [0073].  This does not describe that dividing the advertisement according to the order of entrance into the specific area of respective vehicles of a second group of vehicles, based on the order of entrance into the specific area of the respective vehicles of the second grouped vehicles.  Accordingly, this is impermissible new matter.  Claims 3-5 by being dependents of claim 1 are also rejected.
In Claims 1, 6 and 7 the subject matter “sending the display area information, the advertisement data and the respective display information associated with the respective vehicles of the second grouped vehicles to the respective vehicles of the second grouped vehicles, and causing the respective vehicles of the second grouped vehicles to collectively display the advertisement,” is not described in the original disclosure.  The specification discloses that “the processor 31 sends information relating to display of the advertisement (including the group ID, the second advertisement ID, advertisement data, the area ID, and display information etc.) to the vehicles 10.” [0107].  This does not describe that display area information, advertisement data and respective display information associated with the respective vehicles of a second group of vehicles is sent to the respective vehicles of the second grouped vehicles.  Accordingly, this is impermissible new matter.  Claims 3-5 by being dependents of claim 1 are also rejected.
In Claim 3 the limitation “picking up third grouped vehicles among the plurality of vehicles based on the location information and the information indicating travel direction, the third grouped vehicles being a plurality of vehicles that are expected to travel in the specific area in the specific period,” is not described in the original disclosure.  The specification discloses that the “processor 31 picks up a plurality of vehicles 10 that are expected to travel in the specific area designated by the area ID based on the present locations and directions of travel of the vehicles 10.” [0072].  This does not describe that a third set of vehicles is grouped from the plurality of vehicles and picked based on the location information and the information indicating travel direction, the third grouped vehicles being a plurality of vehicles that are expected to travel in the specific area in the specific period.  Accordingly, this is impermissible new matter.  Claims 3-5 by being dependents of claim 1 are also rejected.
In Claim 3 the limitation “adding up times over which the respective vehicles of the third grouped vehicles are expected to be located in the specific area in the specific period for all vehicles of the third grouped vehicles based on the speed information to obtain added-up total time for the all vehicles of the third grouped vehicles,” is not described in the original disclosure.  The specification discloses that the “processor 31 selects display vehicles from among the picked-up vehicles in the order of their entrance into the specific area and adds up the times over which the respective vehicles 10 display the advertisement in the specific area, namely the times over which the respective vehicles 10 are located in the specific area.” [0073].  This does not describe adding up times for respective vehicles of a third group of vehicles expected to be located in the specific area in the specific period for all vehicles of the third grouped vehicles based on the speed information to obtain added-up total time for the all vehicles of the third grouped vehicles.  Accordingly, this is impermissible new matter.  
In Claim 3 the limitation “varying a length of the advertisement based on the added-up total time for the all vehicles of the third grouped vehicles,” is not described in the original disclosure.  The specification discloses that the “the advertisement display system 1 according to the first embodiment does not vary the length of advertisements, the advertisement display system 1 according to the second embodiment varies the length of advertisements according to circumstances.” [0083].  This does not describe that a length of the advertisement is varied based on total time for the all vehicles of a third group of vehicles.  Accordingly, this is impermissible new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claims 1, 6-7, the limitations “obtaining display area information.”  It is not clear what a display area is.  Whether it is an outside environment to display an advertisement or an area of display on the outside of a vehicle.  The specification does not provide a description of what display area information is.  Therefore, the claims are indefinite.  Claims 3-5 by being dependents of claim 1 are also rejected.



Allowable Subject Matter
Claims 1, 3-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112, set forth in this Office action.
	The prior art does not disclose the claimed limitation “dividing the advertisement into portions of the advertisement that respectively have lengths of time that respectively correspond to times over which the respective vehicles of the second grouped vehicles are expected to be located in the specific area, according to the order of entrance into the specific area of the respective vehicles of the second grouped vehicle, based on the order of entrance into the specific area of the respective vehicles of the second grouped vehicles and the times over which the respective vehicles of the second grouped vehicles are expected to be located in the specific area, to create display information being information for causing the respective vehicles of the second grouped vehicles to display the respective portions of the advertisement” in combination with the other claim elements as set forth in claims 1, 6 and 7.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622